DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 1-6 are objected to because of the following informalities:
In Claim 1, the limitation “calculating and qualitative index A and quantitative index B …” appears having grammatical errors.
Claims 2-6 are objected based on dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 20180202612 A1) in view of Huang (US 20200143292 A1).
Regarding claim 1, Simpson discloses a method for detecting pipe bursts in water distribution systems (Abstract; para. 0011) based on pressure disturbance extraction (para. 0018-0020), including following steps: (1) collecting and pre-
	Simpson does not mention explicitly: said outliers is identified by isolation forest algorithm.
	Huang teaches a method of detecting outliers (i.e., data points that differ significantly from other observations) within sensor data readings obtained at a monitored industrial asset (Abstract), comprising: identifying the outliers by isolation forest algorithm (Fig. 1; para. 0021, 0026).
	Huang teaches the general conditions of the monitored industrial asset (para. 0002) and the sensor data (para. 0013), while Simpson teaches variability of techniques/algorithms for identifying the outliers (Simpson, para. 0046-0047, 0166, 0170-0171, 0190, 0196, 0213, 0248-0249). These teachings establish a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary .
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. in view of Huang further in view of Sun et al. (US 20150330168 A1).
	Regarding claim 3, Simpson does not mention explicitly: considering a sensor with plenty of blank data as an invalid sensor, and abandoning the monitored pressure data at the sensor; (132) linearly interpolating the remained monitored pressure data at sensors and filling missing values; and (133) setting an upper threshold and a lower threshold to remove the monitored pressure data, which is abnormal in remained data.  
	Sun discloses a method of monitoring and analyzing pressure data within a pipe system (para. 0042) comprising: considering a sensor with plenty of blank data as an invalid sensor, and abandoning the monitored pressure data at the sensor; linearly interpolating the remained monitored pressure data at sensors and filling missing values; and setting an upper threshold and a lower threshold to remove the monitored pressure data, which is abnormal in remained data (para. 0058).
.

Allowable Subject Matter
6.	Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection set forth in section 2 above in this Office action.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 2 is the inclusion of the claimed method steps of:

    PNG
    media_image1.png
    589
    825
    media_image1.png
    Greyscale

	sensor i in a day before the moment to be detected, and for n sensors, total n matrices of monitored pressures are generated.

It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.
The primary reason for the allowance of claim 4 is the inclusion of the claimed method steps of:

    PNG
    media_image2.png
    597
    833
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    831
    media_image3.png
    Greyscale

It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.


    PNG
    media_image4.png
    568
    837
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    312
    837
    media_image5.png
    Greyscale

It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.
The primary reason for the allowance of claim 6 is the inclusion of the claimed method steps of:

    PNG
    media_image6.png
    763
    802
    media_image6.png
    Greyscale

It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862              

/TOAN M LE/Primary Examiner, Art Unit 2864